I think the physical facts and circumstances adduced would authorize a finding by the jury that appellant intentionally shot the deceased, and if so he would be guilty of murder. If under the circumstances the jury should find that he intentionally fired the pistol, yet if he had no intention to shoot deceased or any other person present, then appellant would be guilty of negligent homicide. If appellant did not intentionally fire the pistol, and it was accidentally done, accidental homicide would be presented, and appellant would be guilty of no offense. The fact that he was unlawfully carrying a pistol would not render him guilty of any grade of homicide, if it was not intentionally fired, under the facts in this case.